The offense is rape. The punishment assessed is confinement in the state penitentiary for a term of ten years.
The record shows that the term of court at which appellant was convicted convened on January 3, 1938, and adjourned on February 12, of the same year. On February 24, appellant, as principal, and Jack Owen, R. W. Dunn and C. E. Garner as sureties, made and entered into an appeal bond in the sum of $5,000, conditioned as required by law.
This bond was approved by the sheriff of said county, but not by the presiding judge as required by Art. 818, C. C. P. In this respect the bond is defective and does not confer jurisdiction on this court. See Tolar v. State, 97 Tex. Crim. 145; (260 S.W. 1043); Jones v. State, 99 Tex. Crim. 50; (267 S.W. 985); King v. State, 83 Tex. Crim. 304.
By reason of the defective appeal bond, the appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.